DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on July 31, 2019.
This office action is in response to Amendments and/or Remarks filed on June 29, 2022. In the current Amendment claims 1, 8, and 15 have been amended. No claims are canceled. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, 
Claim 1 is directed to A system for machine-learnt field- specific standardization, the system comprising: one or more processors; and a non-transitory computer readable medium…, which is directed to a machine, one of the statutory categories.

Claim 1 recites the following limitations: 
tokenize raw values and corresponding standardized values into raw token sequences and corresponding standardized token sequences;
learn… standardization of a specific data field from token insertions and token substitutions that modify the raw token sequences to match the corresponding standardized token sequences;
tokenize an input value into an input token sequence;
determine… a probability of inserting an insertion token after an insertion markable token in the input token sequence, based on learning a probability of inserting the insertion token after a class of the insertion markable token in the raw token sequences;
determine whether the probability of inserting the insertion token exceeds a threshold;
insert the insertion token after the insertion markable token in the input token sequence, in response to a determination that the probability of inserting the insertion token exceeds the threshold;
determine… a probability of substituting a substitution token for a substitutable token in the input token sequence, based on learning a probability of substituting the substitution token for a class of the substitutable token in the raw token sequences;
determine whether the probability of substituting the substitution token exceeds another threshold; and
substitute the substitution token for the substitutable token in the input token sequence, in response to a determination that the probability of substituting the substitution token exceeds the other threshold.
These limitations fall within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 1 recites an abstract idea.

The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are:
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
by a machine-learning model
Instructions to apply the abstract idea on generic computer components (one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (by a machine-learning model) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), these additional elements merely specify that the above mental process steps are performed in a particular technological environment. Therefore, Claim 1 is directed to an abstract idea.

Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (by a machine-learning model) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, Claim 1 is subject-matter ineligible. 

Regarding Claim 2, 
Claim 2 depends on claim 1, and only includes an additional element that amounts to recitation of insignificant extra-solution activity (…receive at least one input value) which amounts to insignificant extra-solution activity of data gathering, See MPEP 2106.05(g). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ". Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claim thus remains subject-matter ineligible.

Regarding Claim 3, 
Claim 3 is dependent on claim 1, and only includes additional limitations drawn to mental processes (wherein tokenizing the raw values and the corresponding standardized values into the raw token sequences and the corresponding standardized token sequences comprises aligning the raw token sequences with the corresponding standardized token sequences;). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 4, 
Claim 4 is dependent on claim 1, and only includes additional limitations drawn to mental processes (wherein determining the probability of inserting the insertion token after the insertion markable token in the input token sequence is based on a count of instances that the insertion token is inserted after a class of the insertion markable token in any raw token sequence and a count of instances that any raw token sequence includes the class of the insertion markable token;). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 5, 
Claim 5 is dependent on claim 1, and only includes additional limitations drawn to mental processes (wherein determining the probability of substituting the substitution token for the substitutable token in the input token sequence is based on a count of instances that the substitution token is substituted for a class of the substitutable token in any raw token sequence and a count of instances that any raw token sequence includes the class of the substitutable token;). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 6, 
Claim 6 is dependent on claim 1, and only includes additional limitations drawn to mental processes (…rearrange tokens in the input token sequence;). This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 7, 
Claim 7 is dependent on claim 1, and only includes additional limitations drawn to mental processes (…join tokens in the input token sequence.) This claim does not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 8,
Claim 8 is directed to A computer program… which is directed to an article of manufacture, one of the statutory categories. Claim 8 recites: A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium the program code including instructions to, which executes a process similar to the processes executed by the system of claim 1. As performing a mental process or abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 8 remains subject matter ineligible and is rejected with the same rationale applied to claim 1.

Regarding Claim 9, 
Claim 9 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied to claim 3. These claims do not recite any additional elements beyond those recited in independent claim 8, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 10, 
Claim 10 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied to claim 3. This claim does not recite any additional elements beyond those recited in independent claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 11, 
Claim 11 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied to claim 4. This claim does not recite any additional elements beyond those recited in independent claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 12, 
Claim 12 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied to claim 5. This claim does not recite any additional elements beyond those recited in independent claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 13, 
Claim 13 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 6, therefore is rejected with the same rationale applied to claim 6. This claim does not recite any additional elements beyond those recited in independent claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 14, 
Claim 14 is dependent on claim 8 and recite limitations similar to the limitations recited in claim 7, therefore is rejected with the same rationale applied to claim 7. This claim does not recite any additional elements beyond those recited in independent claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 15,
Claim 15 is directed to A method, which is directed to a process, one of the statutory categories. Claim 15 recites: A method for machine-learnt field-specific standardization, which performs operations similar to the processes executed by the system of claim 1. As performing a mental process or abstract with a method cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 15 remains subject matter ineligible, and is rejected with the same rationale applied against claim 1.

Regarding Claim 16, 
Claim 16 is dependent on claim 15 and recite limitations similar to the limitations recited in claim 2, therefore is rejected with the same rationale applied to claim 2. This claim does not recite any additional elements beyond those recited in independent claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 17, 
Claim 17 is dependent on claim 15 and recite limitations similar to the limitations recited in claim 3, therefore is rejected with the same rationale applied to claim 3. This claim does not recite any additional elements beyond those recited in independent claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 18, 
Claim 18 is dependent on claim 15 and recite limitations similar to the limitations recited in claim 4, therefore is rejected with the same rationale applied to claim 4. This claim does not recite any additional elements beyond those recited in independent claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 19, 
Claim 19 is dependent on claim 15 and recite limitations similar to the limitations recited in claim 5, therefore is rejected with the same rationale applied to claim 5. This claim does not recite any additional elements beyond those recited in independent claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 20, 
Claim 20 is dependent on claim 15, and only includes additional limitations drawn to mental processes: rearranging tokens in the input token sequence; and joining tokens in the input token sequence. This claim does not recite any additional elements beyond those recited in claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. Claim 20 thus remain subject-matter ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Learning Data Transformation Rules through Examples: Preliminary Results”) in view of Gamon et al. (“Using Contextual Speller Techniques and Language Modeling for ESL Error Correction”). 

Regarding Claim 1,
Wu teaches:  
A system for machine-learnt field- specific standardization, the system comprising: one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (Page 4, Section 3.2: “Our searchOneTime algorithm uses the UCT algorithm[5], an extension of the UCB algorithm[1], to balance the exploration and exploitation in a large search space.” and Page 6: “This paper introduced a data transformation approach. It learns data transformations from user-provided examples. We define a grammar to describe common user editing behaviors. Our approach then reduces the larger grammar space to a disjunction of subgrammar spaces using examples. We apply a UCT-based search algorithm to identify consistent transformation programs in these subgrammar spaces.” teaches using an algorithm based on a UCT algorithm for data transformation, this suggests a computer-based implementation)

tokenize raw values and corresponding standardized values into raw token sequences and corresponding standardized token sequences; (Fig. 1 and Page 3, Section 3.1: “We use the following algorithm to generate subgrammar spaces. Step 1: Tokenize the original and target strings and add special start and end tokens” teaches tokenizing the original string (raw values) and the target string (standardized values) into tokenized strings (sequences))

learn, by a machine-learning model, standardization of a specific data field from token insertions and token substitutions that modify the raw token sequences to match the corresponding standardized token sequences; (Page 3, Section 3.1: “The search space for transformation programs is (ins|mov|-del)∗. Without loss of generality we refactor this space into(ins)∗(mov)∗(del)∗. The insert phase (ins)∗ , inserts tokens that appear in the target token sequence but were not part of the original token sequence. The move phase (mov)∗ reorders the tokens so that they appear in the same ordering as in the target sequence. The delete phase (del)∗removes tokens that do not appear in the target token sequence.” teaches performing token insertion and token deletion (a combination of token insertion and token deletion results in token substitution, see Page 6 Table 1 for example); Page 2, Fig. 1 and Page 3, Section 3.1: “In step 3, we generate a set of possible edit operation sequences from each alignment. For the pair “1 Lombard Street,London” and “London,1 Lombard Street”, the alignment algorithm determines that all tokens in the target token sequence can be mapped to the original token sequence. Consequently, only move operations are needed.” teaches performing token modifications to the original (raw) token sequence to match the target (standardized) token sequence; Page 3, Section 3.1: “In step 4, in order to generate data transformations that cover all examples, we cluster the edit operations derived from the same transformation program. We cluster together the edit sequences with the same length and edit operator type of different examples.” and Page 5, Section 3.3: “We rank the transformation programs using the confidence of the logistic regression classifier that classifies the results as regular or irregular. Unless there is a clear winner, we show users the top K results.” teaches performing clustering and performing logistic regression (machine learning models) to cluster transformations and rank transformation programs for standardizing specific tokens)

    PNG
    media_image1.png
    284
    646
    media_image1.png
    Greyscale

tokenize an input value into an input token sequence; (Page 3, Section 3.1: “We use the following algorithm to generate subgrammar spaces. Step 1: Tokenize the original and target strings and add special start and end tokens” and “In step 1, our approach tokenizes all the examples. For example “1 Lombard Street,London”is tokenized as START() NUMTYP(1) BNKTYP( ) WRDTYP(Lombard) BNKTYP( ) WRDTYP(Street) SYBTYP(,) WRDTYP(London) END(). NUMTYP, BNKTYP, WRDTYP and SYBTYP represent different token types (number, blank, word or symbol). The START() and END() identify the start and end of the original token sequence.” teaches tokenizing the original string (input value) into a sequence of tokens)

Wu does not appear to explicitly teach:  
determine, by the machine- learning model, a probability of inserting an insertion token after an insertion markable token in the input token sequence, based on learning a probability of inserting the insertion token after a class of the insertion markable token in the raw token sequences;
determine whether the probability of inserting the insertion token exceeds a threshold;
insert the insertion token after the insertion markable token in the input token sequence, in response to a determination that the probability of inserting the insertion token exceeds the threshold;
determine, by the machine- learning model, a probability of substituting a substitution token for a substitutable token in the input token sequence, based on learning a probability of substituting the substitution token for a class of the substitutable token in the raw token sequences;
determine whether the probability of substituting the substitution token exceeds another threshold; and
substitute the substitution token for the substitutable token in the input token sequence, in response to a determination that the probability of substituting the substitution token exceeds the other threshold.

However, Gamon teaches: 
determine, by the machine- learning model, a probability of inserting an insertion token after an insertion markable token in the input token sequence, based on learning a probability of inserting the insertion token after a class of the insertion markable token in the raw token sequences; (Page 451, Section 4.1: “We train two separate classifiers for both determiners and preposition: [Symbol font/0xB7] decision whether or not a determiner/preposition should be present (presence/absence or pa classifier)” teaches training a classifier (machine learning model) that will determine if a determiner/preposition should be present (if the sequence of tokens should be modified and where it should be modified); and “Consider the following example of an article-related error: I am teacher from Korea. As explained above, the suggestion provider module for article errors consists of two classifiers, one for presence/absence of an article, the other for article choice. The string above is first tokenized and then part-of-speech tagged: 0/I/PRP 1/am/VBP 2/teacher/NN 3/from/IN 4/Korea/NNP 5/./. Based on the sequence of POS tags and capitalization of the nouns, a heuristic determines that there is one potential noun phrase that could contain an article: teacher. For this possible article position, the article presence/absence classifier determines the probability of the presence of an article, based on a feature vector of pos tags and surrounding lexical items: p(article + teacher) = 0.54” teaches using a feature vector of POS tags (token modification markable token) and lexical items with the trained classifier to obtain a probability that the sequence of tokens should be modifier. In this example a probability of 0.54 was determined that an article (markable token) should added to the token “teacher”)

determine whether the probability of inserting the insertion token exceeds a threshold; (Page 451, Section 4.1: “Given that the probability of an article in this position is higher than the probability of not having an article, the second classifier is consulted to provide the most likely choice of article…” teaches determining that the probability of an article in this position is higher than the probability of not having an article (exceeds threshold))

insert the insertion token after the insertion markable token in the input token sequence, in response to a determination that the probability of inserting the insertion token exceeds the threshold; (Page 451, Section 4.1: “Given that the probability of an article in this position is higher than the probability of not having an article, the second classifier is consulted to provide the most likely choice of article: p(the) = 0.04 p(a/an) = 0.96 Given this probability distribution, a correction suggestion I am teacher from Korea -> I am a teacher from Korea is generated and passed on to evaluation by the language model component.” teaches modifying the token sequence if the probability of having an article is higher than the probability of not having an article (exceeds threshold), in this example the token sequence was modified by adding the token “an” after the token “am”)


determine, by the machine- learning model, a probability of substituting a substitution token for a substitutable token in the input token sequence, based on learning a probability of substituting the substitution token for a class of the substitutable token in the raw token sequences; (Page 451, Section 4.1: “We train two separate classifiers for both determiners and preposition: [Symbol font/0xB7] decision whether or not a determiner/preposition should be present (presence/absence or pa classifier)” teaches training a classifier (machine learning model) that will determine if a determiner/preposition should be present (if the sequence of tokens should be modified and where it should be modified); and “Consider the following example of an article-related error: I am teacher from Korea. As explained above, the suggestion provider module for article errors consists of two classifiers, one for presence/absence of an article, the other for article choice. The string above is first tokenized and then part-of-speech tagged: 0/I/PRP 1/am/VBP 2/teacher/NN 3/from/IN 4/Korea/NNP 5/./. Based on the sequence of POS tags and capitalization of the nouns, a heuristic determines that there is one potential noun phrase that could contain an article: teacher. For this possible article position, the article presence/absence classifier determines the probability of the presence of an article, based on a feature vector of pos tags and surrounding lexical items: p(article + teacher) = 0.54” and Page 454-455, Section 5.3: “The distribution of corrections across deletion, insertion and substitution operations is illustrated in Table 9. The most common article correction is insertion of a missing article. For prepositions, substitution is the most common correction, again an expected result given that the presence of a preposition is easier to determine for a non-native speaker than the actual choice of the correct preposition.” teaches that the system can perform substitution with articles and prepositions as well as token insertions and token deletions)

determine whether the probability of substituting the substitution token exceeds another threshold; and (Page 451, Section 4.1: “Given that the probability of an article in this position is higher than the probability of not having an article, the second classifier is consulted to provide the most likely choice of article…” teaches determining that the probability of an article in this position is higher than the probability of not having an article (exceeds threshold); Page 454-455, Section 5.3: “The distribution of corrections across deletion, insertion and substitution operations is illustrated in Table 9. The most common article correction is insertion of a missing article. For prepositions, substitution is the most common correction, again an expected result given that the presence of a preposition is easier to determine for a non-native speaker than the actual choice of the correct preposition.” teaches that the system can perform substitution with articles and prepositions as well as token insertions and token deletions)

substitute the substitution token for the substitutable token in the input token sequence, in response to a determination that the probability of substituting the substitution token exceeds the other threshold. (Page 451, Section 4.1: “Given that the probability of an article in this position is higher than the probability of not having an article, the second classifier is consulted to provide the most likely choice of article: p(the) = 0.04 p(a/an) = 0.96 Given this probability distribution, a correction suggestion I am teacher from Korea -> I am a teacher from Korea is generated and passed on to evaluation by the language model component.” teaches modifying the token sequence if the probability of having an article is higher than the probability of not having an article (exceeds threshold); Page 454-455, Section 5.3: “The distribution of corrections across deletion, insertion and substitution operations is illustrated in Table 9. The most common article correction is insertion of a missing article. For prepositions, substitution is the most common correction, again an expected result given that the presence of a preposition is easier to determine for a non-native speaker than the actual choice of the correct preposition.” teaches that the system can perform substitution with articles and prepositions as well as token insertions and token deletions)

Wu and Gamon are analogous art because they are directed to performing modifications on an input token sequence.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gamon’s classifiers that determine probabilities of token modification on a token sequence with the input token sequences of Wu with a motivation to provide a variety of token modifications, enhanced by real-world examples (Gamon, Page 449).

Regarding Claim 2, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Wu further teaches: 
wherein the plurality of instructions, when executed, will further cause the one or more processors to receive at least one input value. (Page 3, Section 3.1: “We use the following algorithm to generate subgrammar spaces. Step 1: Tokenize the original and target strings and add special start and end tokens” and “In step 1, our approach tokenizes all the examples. For example “1 Lombard Street,London”is tokenized as START() NUMTYP(1) BNKTYP( ) WRDTYP(Lombard) BNKTYP( ) WRDTYP(Street) SYBTYP(,) WRDTYP(London) END(). NUMTYP, BNKTYP, WRDTYP and SYBTYP represent different token types (number, blank, word or symbol). The START() and END() identify the start and end of the original token sequence.” teaches receiving input value “1 Lombard Street, London” and tokenizing the input into a sequence of tokens”, see also Page 2, Figure 1 for examples of input addresses and telephone numbers)

Regarding Claim 3, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Wu further teaches: 
wherein tokenizing the raw values and the corresponding standardized values into the raw token sequences and the corresponding standardized token sequences comprises aligning the raw token sequences with the corresponding standardized token sequences. (Page 3, Section 3.1: “Step 2: Generate alignments between examples.” and “In step 2, our approach uses a simple alignment algorithm to identify the same tokens in the original and target token sequences (e.g., the token “London” in Figure 1). When tokens appear multiple times, the algorithm generates all possible alignments.” teaches aligning the original (raw) and target (standardized) token sequences)

Regarding Claim 4, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Gamon further teaches: 
wherein determining the probability of inserting the insertion token after the insertion markable token in the input token sequence is based on a count of instances that the insertion token is inserted after a class of the insertion markable token in any raw token sequence and a count of instances that any raw token sequence includes the class of the insertion markable token. (Page 451, Section 4.1: “As a substitute, we are using native English text for training, currently we train on the full text of the English Encarta encyclopedia (560k sentences) and a random set of 1M sentences from a Reuters news data set. The strategy behind these modules is similar to a contextual speller as described, for example, in (Golding and Roth 1999). For each potential insertion point of a determiner or preposition we extract context features within a window of six tokens to the right and to the left. For each token within the window we extract its relative position, the token string, and its part-ofspeech tag. Potential insertion sites are determined heuristically from the sequence of POS tags. Based on these features, we train a classifier for preposition choice and determiner choice.” and “The decision tree classifiers produce probability distributions over class values at their leaf nodes. For a given leaf node, the most likely preposition/determiner is chosen as a suggestion. If there are other class values with probabilities above heuristically determined thresholds2 , those are also included in the list of possible suggestions.” suggests that determining the probabilities of token modifications are based on training data with English text (count of instances); Page 454-455, Section 5.3: “The distribution of corrections across deletion, insertion and substitution operations is illustrated in Table 9. The most common article correction is insertion of a missing article. For prepositions, substitution is the most common correction, again an expected result given that the presence of a preposition is easier to determine for a non-native speaker than the actual choice of the correct preposition.” teaches that the system performs token insertions, deletions, and substitutions)


The combination of claim 1 has already incorporated the classifiers that determine probabilities of token modification, therefore already incorporating the details of the count of instances required by claim 4. 

Regarding Claim 5, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Gamon further teaches: 
wherein determining the probability of substituting the substitution token for the substitutable token in the input token sequence is based on a count of instances that the substitution token is substituted for a class of the substitutable token in any raw token sequence and a count of instances that any raw token sequence includes the class of the substitutable token. (Page 451, Section 4.1: “As a substitute, we are using native English text for training, currently we train on the full text of the English Encarta encyclopedia (560k sentences) and a random set of 1M sentences from a Reuters news data set. The strategy behind these modules is similar to a contextual speller as described, for example, in (Golding and Roth 1999). For each potential insertion point of a determiner or preposition we extract context features within a window of six tokens to the right and to the left. For each token within the window we extract its relative position, the token string, and its part-ofspeech tag. Potential insertion sites are determined heuristically from the sequence of POS tags. Based on these features, we train a classifier for preposition choice and determiner choice.” and “The decision tree classifiers produce probability distributions over class values at their leaf nodes. For a given leaf node, the most likely preposition/determiner is chosen as a suggestion. If there are other class values with probabilities above heuristically determined thresholds2 , those are also included in the list of possible suggestions.” suggests that determining the probabilities of token modifications are based on training data with English text (count of instances); Page 454-455, Section 5.3: “The distribution of corrections across deletion, insertion and substitution operations is illustrated in Table 9. The most common article correction is insertion of a missing article. For prepositions, substitution is the most common correction, again an expected result given that the presence of a preposition is easier to determine for a non-native speaker than the actual choice of the correct preposition.” teaches that the system performs token insertions, deletions, and substitutions)

The combination of claim 1 has already incorporated the classifiers that determine probabilities of token modification, therefore already incorporating the details of the count of instances required by claim 5. 

Regarding Claim 6, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Wu further teaches: 
wherein the plurality of instructions, when executed, will further cause the one or more processors to rearrange tokens in the input token sequence (Page 3, Section 3.1: “The move phase (mov)∗ reorders the tokens so that they appear in the same ordering as in the target sequence.” and “In step 3, we generate a set of possible edit operation sequences from each alignment. For the pair “1 Lombard Street,London” and “London,1 Lombard Street”, the alignment algorithm determines that all tokens in the target token sequence can be mapped to the original token sequence. Consequently, only move operations are needed. In the move phase, the alignment results would indicate the new position of the token NUM(1) is behind WRDTYP(London). A mov operation such as mov(7,9,0) would be generated, which means moving the subtoken sequence located within position 7 and 9 to position 0. In the delete phase, the algorithm deletes the START and END tokens.” teaches reordering the tokens in the input sequence by using a move operation)

Regarding Claim 7, 
The combination of Wu and Gamon teaches: 
The system of claim 1, 
Wu further teaches: 
wherein the plurality of instructions, when executed, will further cause the one or more processors to join tokens in the input token sequence. (Page 3, Section 3.1: “The search space for transformation programs is (ins|mov|-del)∗. Without loss of generality we refactor this space into(ins)∗(mov)∗(del)∗. The insert phase (ins)∗ , inserts tokens that appear in the target token sequence but were not part of the original token sequence. The move phase (mov)∗ reorders the tokens so that they appear in the same ordering as in the target sequence. The delete phase (del)∗removes tokens that do not appear in the target token sequence.” teaches performing token insertion and deletion; Page 6, Table 1 teaches modifying the original token sequence “Brankova&nbsp;13” to “Brankova 13” by deleting tokens “&”, “nbsp”, and “;” to join tokens “Brankova” and “13” together (join tokens in input sequence))

Regarding Claim 8, 
Claim 8 recites A computer program product… which recites limitations that are similar to claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 9, 
Claim 9 recites The computer program product of claim 8… which recites limitations that are similar to claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 10, 
Claim 10 recites The computer program product of claim 8… which recites limitations that are similar to claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 11, 
Claim 11 recites The computer program product of claim 8… which recites limitations that are similar to claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 12, 
Claim 12 recites The computer program product of claim 8… which recites limitations that are similar to claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 13, 
Claim 13 recites The computer program product of claim 8… which recites limitations that are similar to claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 14, 
Claim 14 recites The computer program product of claim 8… which recites limitations that are similar to claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 15, 
Claim 15 recites A method for machine-learnt field-specific standardization… which recites limitations that are similar to claim 1, thus is rejected with the same rationale applied against claim 1.

Regarding Claim 16, 
Claim 16 recites The method of claim 15… which recites limitations that are similar to claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 17, 
Claim 17 recites The method of claim 15… which recites limitations that are similar to claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 18, 
Claim 18 recites The method of claim 15… which recites limitations that are similar to claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 19, 
Claim 19 recites The method of claim 15… which recites limitations that are similar to claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 20, 
The combination of Wu and Gamon teaches: 
The method of claim 15, 
Wu further teaches: 
rearranging tokens in the input token sequence; and (Page 3, Section 3.1: “The move phase (mov)∗ reorders the tokens so that they appear in the same ordering as in the target sequence.” and “In step 3, we generate a set of possible edit operation sequences from each alignment. For the pair “1 Lombard Street,London” and “London,1 Lombard Street”, the alignment algorithm determines that all tokens in the target token sequence can be mapped to the original token sequence. Consequently, only move operations are needed. In the move phase, the alignment results would indicate the new position of the token NUM(1) is behind WRDTYP(London). A mov operation such as mov(7,9,0) would be generated, which means moving the subtoken sequence located within position 7 and 9 to position 0. In the delete phase, the algorithm deletes the START and END tokens.” teaches reordering the tokens in the input sequence by using a move operation)
joining tokens in the input token sequence. (Page 3, Section 3.1: “The search space for transformation programs is (ins|mov|-del)∗. Without loss of generality we refactor this space into(ins)∗(mov)∗(del)∗. The insert phase (ins)∗ , inserts tokens that appear in the target token sequence but were not part of the original token sequence. The move phase (mov)∗ reorders the tokens so that they appear in the same ordering as in the target sequence. The delete phase (del)∗removes tokens that do not appear in the target token sequence.” teaches performing token insertion and deletion; Page 6, Table 1 teaches modifying the original token sequence “Brankova&nbsp;13” to “Brankova 13” by deleting tokens “&”, “nbsp”, and “;” to join tokens “Brankova” and “13” together (join tokens in input sequence))

Response to Arguments
Arguments regarding Claim Rejections under 35 U.S.C. 101
Applicant’s argument: 
“To improve upon the conventional methods of standardizing content for master profiles,
amended independent claim 1 requires a machine-learning model that learns the standardization
of each specific data field from token insertions and token substitutions that modify training
token sequences to match standardized token sequences. The machine-learning model learns the
probability of inserting a token after a type of token in the training token sequences. The
machine-learning model uses this learned probability as the basis for the current probability of
inserting the same token after the same type of token in a new token sequence. If this current
probability is high enough, the machine-learning model inserts the same token after the same
type of token in the new token sequence. The machine-learning model also learns the probability
of substituting a token for a type of token in the training token sequences. The machine- learning
model uses this learned probability as the basis for the current probability of substituting the
same token for the same type of token in the new token sequence. If this current probability is
high enough, the machine-learning model substitutes the same token for the same type of token
in the new token sequence.

Therefore, the claimed machine- learning model provides a practical application and an
improved method of standardizing content for master profiles.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. The following claim limitations: 
determine… a probability of inserting an insertion token after an insertion markable token in the input token sequence, based on learning a probability of inserting the insertion token after a class of the insertion markable token in the raw token sequences;
determine whether the probability of inserting the insertion token exceeds a threshold;
insert the insertion token after the insertion markable token in the input token sequence, in response to a determination that the probability of inserting the insertion token exceeds the threshold;
determine… a probability of substituting a substitution token for a substitutable token in the input token sequence, based on learning a probability of substituting the substitution token for a class of the substitutable token in the raw token sequences;
determine whether the probability of substituting the substitution token exceeds another threshold; and
substitute the substitution token for the substitutable token in the input token sequence, in response to a determination that the probability of substituting the substitution token exceeds the other threshold
under broadest reasonable interpretation, fall under mental processes.  MPEP 2106.05(a) states the following – “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the judicial exception cannot provide any alleged improvement that Applicant’s representative mentions. Additionally, the additional elements of claim 1 are directed to recitation of generic computer components and recitation of generally linking the abstract idea to a particular technological environment or field of use, which cannot integrate the abstract idea into a practical application. Please see pages 2-4 of this office action for a detailed analysis of claim 1. 

Applicant’s argument: 
“As described below, the Office Action has failed to identify prior art references which
disclose the following additional elements for the claimed machine-learning model. The
machine- learning model uses a learned probability of inserting a token after a type of token in
training token sequences as the basis of the current probability of inserting the same token in
after the same type of token in a new token sequence. Additionally, the machine- learning model uses a learned probability of substituting a token for a type of token in the training token
sequences as the basis of the current probability of substituting the same token for the same type
of token in a new token sequence. These additional elements render claim 1 patent eligible
because they constitute a new combination of steps in a patentable process and a practical
application of standardizing content for master profiles.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. As mentioned in the response to previous applicant’s arguments above, these claim limitations, under broadest reasonable interpretation, fall under mental processes. These limitations are not treated as additional elements. The additional elements of claim 1 are only directed toward recitation of generic computer components and generally linking the abstract idea to a particular technological environment or field of use. Generally linking the abstract idea to a particular technological environment or field of use (by a machine-learning model) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), these additional elements merely specify that the above mental process steps are performed in a particular technological environment.

Applicant’s argument: 
“However, the Examiner focuses on computer components when evaluating whether the
claims recite additional elements, (Office Action, p. 4-8). Applicant respectfully disagrees
because steps can constitute additional elements.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. The additional elements recited in Claim 1 are:
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
by a machine-learning model
Instructions to apply the abstract idea on generic computer components (one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (by a machine-learning model) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)), these additional elements merely specify that the above mental process steps are performed in a particular technological environment. 
Therefore, the additional elements recited include both recitation of generic computer components and generally linking the abstract idea to a particular technological environment or field of use. 

Applicant’s argument: 
“Consequently, in addition to searches of the prior art being used for patentability to
determine if a claim element is obvious in view of the prior art, searches of the prior art may also
be used for patent eligibility to determine if a claimed “element is not widely prevalent or in
common use, or is otherwise beyond those elements recognized in the art ... as being well-
understood, routine or conventional, [such that] the element will in most cases favor eligibility.
(MPEP 2106.05(d)). When prior art searches for patentability are unable to identify a single
prior art reference that discloses a claimed element which is not widely prevalent or in common…
Since these claim 1 elements are not widely prevalent or in common use as disclosed by a
single prior art reference, the Examiner relied on combinations of prior art reference to disclose
each of these claim 1 elements, suggesting that Wu discloses the part of the additional elements
of the machine- learning model learning from insertions and substitutions in the training token
sequences and suggesting that Lefebure discloses the parts of the additional elements of the
machine- learning model determining the probabilities of inserting and substituting tokens in the
new token sequences. Consequently, these claim 1 elements which are not widely prevalent or
in common use in the art are additional elements which favor patent eligibility. These claim 1
“elements [include] specific limitation[s] other than what is well-understood, routine and
conventional in the field, [and represent] unconventional step[s] that confines the claim to a
particular useful application of the judicial exception,” and is therefore patent eligible. (MPEP
2106.05(d)).

Applicant respectfully submits that the claim features are an unconventional, non-routine
solution for achieving an improvement in the field of standardizing content for master profiles.
Therefore, the claims, in addition to integrating the purported abstract idea to a practical
application as discussed above, also include significantly more than the abstract idea itself,
namely inventive concepts that transform the abstract idea into a patent-eligible invention.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. As mentioned in the response to previous applicant’s arguments above, these claim limitations, under broadest reasonable interpretation, fall under mental processes. These limitations are not treated as additional elements. The analysis as to whether recitation of insignificant extra-solution activity is well-understood, routine, and conventional, does not apply to the abstract idea itself. 
The additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (by a machine-learning model) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. There are no additional elements in claim 1 that are directed toward recitation of insignificant extra solution activity. 

Arguments regarding Claim Rejections under 35 U.S.C. 103
Applicant’s argument:
“In short, Lefebure calculates the probability of inserting a token before the tokens in a
token sequence and the probability of inserting the token after the tokens in the token sequence,
and then uses these two probabilities as the basis for inserting the token between the tokens of
the token sequence, despite not having calculated any probability of inserting the token between
the tokens in the token sequence. Amended independent claim 1, on the other hand, requires a
machine-learning model learning the probability of inserting a token after a type of token in
training token sequences, and then using the learned probability as the basis for the probability of
inserting the same token after the same type of token in a new token sequence. The claims
require determining the probability of inserting a token where the token may be inserted,
whereas Lefebure calculates the probabilities of inserting a token in two positions where the
token will not be inserted without any calculations of the probability of inserting the token where
the token may be inserted. Therefore, Lefebure does not disclose “determin[ing], by the
machine- learning model, a probability of inserting an insertion token after an insertion markable
token in the input token sequence, based on learning a probability of inserting the insertion token
after a class of the insertion markable token in the raw token sequences,” as required by amended
independent claim 1.
Amended independent claim 1 further requires a machine- learning model learning the
probability of substituting a token for a type of token in training token sequences, and then using
the learned probability as the basis for the probability of substituting the same token for the same
type of token in a new token sequence. Lefebure calculates the probability of each token in a
token sequence being unlikely to be preceded by other tokens and the probability of each token
in the token sequence being unlikely to be followed by other tokens, and then uses these two
probabilities as the basis for replacing a token in a token sequence’s position which is unlikely to
be preceded or followed by other tokens, despite not having calculated any probability of
replacing the token in the token sequence’s position. To the contrary, the claims require
determining the probability of replacing a token where the token may be replaced, whereas
Lefebure calculates the probabilities of a token being unlikely to be preceded or followed by any
other token without any calculations of the probability on replacing the token where the token
may be replaced.
Amended independent claim 1 also requires determining whether the probability of
inserting a token exceeds a threshold. Lefebure, on the other hand, inserts a token between two
tokens in a token sequence if the probabilities of inserting the token before or after the token
sequence are low probabilities, without calculating any probability of inserting the token within
the token sequence. Therefore, Lefebure does not disclose “determin[ing] whether the
probability of inserting the insertion token exceeds a threshold” or “determin[ing] whether the
probability of substituting the substitution token exceeds another threshold,” as required by
amended independent claim 1.”

Response: 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Gamon has been relied upon to teach these limitations of claim 1, as necessitated by amendments. Please see pages 12-19 of this office action for a detailed analysis of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125             

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125